DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
The application has been amended as follows: 
Claim 1, line 12, “a baffle” should read --a rigid baffle--
Authorization for this examiner’s amendment was given in an interview with Khoi Ta on 1/21/2021.
Reasons for Allowance
Claims 1-8 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose “a ___baffle physically fixed to the electrode along the longitudinal axis and spaced apart from the fluid directing assembly with a circumferential gap between the baffle and the fluid directing assembly to deflect any flow of fluid transverse to the axial channel” as indicated in claim 1 as a whole.
The Examiner has cited Wang (U.S. PGPub. No. 20140257282) as the most pertinent prior art reference, which teaches a similar ablation catheter comprising several of the limitations. However, upon further consideration and the amended claims, this reference fails to teach “a rigid baffle”. The identified prior art describes a valve, which can be read as the baffle 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNABETH ELIESSE RODRIGUEZ whose telephone number is (571)272-8662.  The examiner can normally be reached on M-Th 7a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/A.E.R./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794